59 F.3d 165NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Roger ALLISON, Petitioner--Appellant,v.WARDEN, Bland Correctional Center, Respondent--Appellee.David S. ANDERSON, Petitioner--Appellant,v.WARDEN, Bland Correctional Center, Respondent--Appellee.
Nos. 95-6093, 95-6118.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 21, 1995.Decided:  June 22, 1995.

Roger Allison, David S. Anderson, Appellants Pro Se.
W.D.Va.
DISMISSED.
Before HALL and HAMILTON, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellants seek to appeal the district court's orders denying relief on their 28 U.S.C. Sec. 2254 (1988) petitions.  We have reviewed the records and the district court's opinions, and find no reversible error.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Allison v. Warden, No. CA-95-5;  Anderson v. Warden, No. CA-95-30-R (W.D.Va. Jan. 12, 1995).*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



*
 We deny Allison's motion to compel